Per Curiam.

We agree that respondent violated DR 6-101(A)(3) as found by the board. We also agree that suspension with a conditioned probation is the appropriate sanction for respondent’s misconduct. Accordingly, respondent is hereby ordered suspended from the practice of law in Ohio for one year. However, the suspension will be stayed in favor of a two-year moni*79tored probation period during which respondent must comply with the conditions imposed by the board. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.